Citation Nr: 0635534	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-03 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tooth loss as a 
result of dental trauma.

2.  Entitlement to service connection for arthritis of the 
neck and back, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	David A. Wainwright


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




REMAND

The veteran had honorable active service from September 1963 
to September 1967.  The veteran's claims file contains 
official documentation that verifies his status as a combat 
veteran, such as his receipt of the Purple Heart.  See 38 
U.S.C.A. § 1154(b) (West 2002).  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In this case, due to loss of the recordation of 
a November 2002 RO hearing as well as the veteran's February 
2005 request for a local hearing, the Board vacated a 
September 2005 decision, concerning the claims for 
entitlement to service connection for tooth loss and for 
arthritis of the neck and back.

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2005).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2005), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the veteran must be 
scheduled for such a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:  

Schedule the veteran for a local hearing 
at the RO, as requested in a statement 
received by the Board in February 2005.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



